t c memo united_states tax_court dieter stussy petitioner v commissioner of internal revenue respondent docket no filed date dieter stussy pro_se angelique m neal for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine a dollar_figure deficiency in his federal_income_tax following concessions by respondent we are left to decide whether petitioner may deduct interest_paid on his personal income_tax_liability we hold he may not whether petitioner may deduct charitable_contributions claimed for expenditures made to his personal_residence which were allocable to space used exclusively by a sec_501 organization named the jan stussy foundation foundation we hold he may not whether petitioner may deduct at the standard mileage rate his automobile expenses connected to the determination of his personal income_tax_liability we hold he may unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded findings_of_fact some facts were stipulated the stipulated facts and the accompanying exhibits are incorporated herein by this reference we find the stipulated facts accordingly petitioner resided in los angeles california when his petition was filed during petitioner resided in a single_family_residence residence the residence measured big_number square feet and was titled in the name of the stussy family_trust trust petitioner’s father jan stussy dean stussy was the trust’s beneficial_owner up until his death on date dean stussy was an active professional painter and he was the dean of the school of art at the university of california at los angeles dean stussy resided in the residence until his death the foundation is a sec_501 organization that was formed in the foundation is responsible for storing cataloging and selling the paintings and other artwork of dean stussy collectively dean stussy artwork the foundation began storing the dean stussy artwork at the residence at or about the time the foundation was formed and continued to store the dean stussy artwork there throughout the subject year the dean stussy artwork stored at the residence included approximately pieces which measured feet by feet and approximately big_number pieces which measured feet by feet the foundation valued its dean stussy artwork at dollar_figure as of date pursuant to a deed_of_gift and license dated date dean stussy made two gifts to the foundation the first gift was the dean stussy artwork the second gift was a license to the exclusive use of four rooms collectively rooms in the residence the rooms none of which during the subject year were used by petitioner for personal purposes totaled square feet petitioner was not entitled to collect from the foundation any rent on the rooms and the foundation was liable for only the payment of insurance dean stussy painted more than big_number paintings during petitioner paid the following expenses with respect to the residence insurance of dollar_figure utilities of dollar_figure homeowner’s association dues of dollar_figure pest control of dollar_figure and repairs and maintenance of dollar_figure to replace a water heater to clear brush around the perimeter of the residence and to repair the furnace petitioner allocated these expenses to the foundation using a percentage allocation and claimed a charitable_contribution for the portion of the allocated expenses petitioner did not receive any written acknowledgment from the foundation for any contributions purportedly made to the foundation by petitioner during nor did the foundation report its receipt of any contributions during during petitioner drove miles for which he claims a miscellaneous itemized_deduction at the standard mileage rate the breakdown of these miles was miles for petitioner’s copying and filing of his personal federal and state_income_tax returns miles for petitioner’s meetings with internal_revenue_service personnel related to the examination of his personal income_tax returns miles for petitioner’s trip to the santa monica law library and miles for petitioner’s copying of a document entitled response to ag of irs investigation petitioner’s federal_income_tax return included schedules c profit or loss from business one of these schedules was for petitioner’s return preparation business this schedule c reported dollar_figure of gross_receipts and a net_loss of dollar_figure the other schedule c listed the proprietor as d stussy as successor per sec_691 and reported that the proprietor’s principal business activity was artist this schedule c reported no gross_receipts and one expense this expense in the amount of dollar_figure was federal and state_income_tax deficiency_interest paid as to petitioner’s through personal income_tax returns petitioner’s income_tax liabilities for and were determined by respondent on the basis of this court’s memorandum opinion in stussy v commissioner tcmemo_1997_293 opinion burden_of_proof the parties dispute who bears the burden_of_proof we need not and do not decide that issue the record is sufficient for us to decide this case on its merits interest petitioner claims as a sole_proprietorship expense a deduction for interest that he paid with respect to his personal federal and state income taxes petitioner recognizes that the court_of_appeals for the ninth circuit the court to which this case is appealable held in 141_f3d_936 9th cir revg and remanding 106_tc_31 that this type of interest is nondeductible personal_interest under sec_1_163-9t temporary income_tax regs fed reg date petitioner argues that sec_1_163-9t temporary income_tax regs supra does not apply here and hence neither does redlark v commissioner supra in that he claims those regulations have expired under sec_7805 we disagree with petitioner that the referenced regulations have expired under sec_7805 whereas petitioner notes correctly that the regulations in sec_1_163-9t temporary income_tax regs supra are temporary regulations and that sec_7805 provides that any temporary_regulation shall expire within years after the date_of_issuance of such regulation petitioner fails to observe that sec_7805 applies only to regulations issued after date technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 102_stat_3734 sec_1_163-9t temporary income_tax regs supra was issued on date approximately months before the effective date of sec_7805 on the basis of redlark v commissioner supra and more recently our opinion in 119_tc_44 holding that this court shall no longer follow our opinion in redlark as to this issue we sustain respondent’s determination on this issue charitable_contributions petitioner argues that the expenses connected to the residence are deductible as charitable_contributions to the extent that they benefited the foundation respondent argues that petitioner may not deduct any of these expenses in that he does not have a written acknowledgment from the foundation as to them we agree with respondent that none of the expenses are deductible given the absence of a written acknowledgment under sec_170 an individual taxpayer may deduct a contribution of dollar_figure or more only if he or she substantiates the deduction with a contemporaneous written acknowledgment that meets the requirements of that section see also 118_tc_528 that acknowledgment which must be furnished by the donee organization must state the amount of cash and describe other_property contributed indicate whether the donee organization provided any goods or services in consideration for the contribution and provide a description and good_faith estimate of the value of any goods or services provided by the donee organization sec_170 see also sec_1_170a-13 income_tax regs goods or services include cash property services benefits and privileges given that petitioner does not have such a written acknowledgment from the foundation as to the disputed expenses we conclude that he is precluded from deducting them see weyts v commissioner tcmemo_2003_68 a contrary conclusion would contravene the statutory text and the purpose of recordkeeping for contributions in excess of dollar_figure mileage petitioner argues that he may deduct as a miscellaneous itemized_deduction an amount for the miles that he drove during the year in connection with the determination of his personal income_tax liabilities respondent argues that all of this mileage is personal and hence nondeductible respondent also argues that the mileage was not incurred either in connection with the determination collection or refund of a tax or as an ordinary_and_necessary_expense related to the determination collection or refund of a tax yet respondent does not dispute and in fact has stipulated that the miles were driven for the purposes which we have described supra at p we hold that petitioner may deduct all of the disputed mileage at the standard mileage rate sec_212 allows an individual to deduct all the ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax the treasury_department has interpreted this section as follows expenses paid_or_incurred by an individual in connection with the determination collection_or_refund_of_any_tax whether the taxing authority be federal state or municipal and whether the tax be income estate gift property or any other tax are deductible thus expenses paid_or_incurred by a taxpayer for tax counsel or expenses paid_or_incurred in connection with the preparation of his tax returns or in connection with any proceedings involved in determining the extent of tax_liability or in contesting his tax_liability are deductible sec_1_212-1 income_tax regs we find that all of the disputed mileage was an ordinary_and_necessary_expense paid_by petitioner during in connection with the determination of his federal and state income taxes we conclude on the basis of this finding that the mileage is properly deductible as a miscellaneous itemized_deduction under sec_212 whereas we agree with respondent that sec_262 generally precludes any deduction for personal expenses and that this mileage is all attributable to petitioner’s personal income taxes we also observe that the exception in sec_212 for expenses of contesting tax_liabilities was prescribed specifically by the congress to allow taxpayers to deduct a although the miles which petitioner claims to have driven for the copying and filing of his personal income_tax returns appear to be high considering that petitioner lived in a large metropolis the parties have stipulated that petitioner incurred all of these miles for the copying and filing of his personal federal and state_income_tax returns respondent does not claim that the amount of these miles is excessive personal_expense that would otherwise be nondeductible 372_us_39 ndollar_figure decision will be entered under rule
